 

EXHIBIT A

 

 

Aomatsu U.S. Pension Plan

 

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 1of9 Document 16-1

 
 

 

JOY GLOBAL PENSION PLAN

(Amended and Restated effective as of November 1, 2012)

DB1/ 68284330 .20

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 2 of 9 Document 16-1

 
 

 

an Employer, and such collective bargaining agreement provides for participation in the Plan by
such Eligible Employee.

(tt) "Non-Bargaining Hourly Employee" means any hourly Employee of an
Employer who is not a member of a group of employees to which the Plan has been and
continues to be extended by the Employer pursuant to the terms of a collective bargaining
agreement.

(uu) "Normal Form of Benefit" shall have the meaning assigned to it in
Section 5.1.

(vv) "Normal Retirement Age" means age 65.

(ww) "Normal Retirement Date" means, unless an applicable Supplement
provides otherwise, the first day of the month coinciding with or next following the day on
which a Participant attains Normal Retirement Age.

(xx) “One-Year Break in Service" is any employment year in which an
Employee completes less than 501 Hours of Service. Solely for purposes of determining
whether a One-Year Break in Service has occurred, "Hours of Service" shall also include each
hour for which the Employee otherwise would normally have been credited but for the
Employee's absence on a Maternity or Paternity Leave of Absence.

No more than 501 Hours of Service shall be credited for a Maternity or Paternity
Leave of Absence. All such hours shall be credited in the year in which the absence begins if
necessary to prevent a One-Year Break in Service. If such Hours of Service are not necessary to
prevent a One-Year Break in Service in such year, the hours shall be credited in the following
year.

(yy) Participant" means:

(i) a current Eligible Employee who has become a Participant in the
Plan pursuant to Section 2.1; or

(ii) a former Eligible Employee who became a Participant in the Plan
and who either (i) has not incurred a One-Year Break in Service or
(ii) maintains a vested benefit under the Plan.

(zz) “Period of Service" means, unless the applicable Supplement provides
otherwise, the period beginning on an Employee's Employment Commencement Date (or
Reemployment Commencement Date) and ending on his or her Severance Date, computed in
accordance with the following rules:

(i) Aggregation Rule — General Rule. An Employee's Periods of
Service shall be aggregated with partial months of service rounded
up to the next highest month. If an Employee has a Period of
Severance of more than five years, the Period of Service before the
Period of Severance shall be disregarded unless the Participant's

DBI/ 68284330.20 14

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 3o0f9 Document 16-1

 
(a) If the Participant recovers from the Disability before his or her Normal
Retirement Age, payment of benefits under this Section shall stop. In that case, the Participant
shall be deemed to have terminated employment as of his or her Disability Retirement Date and
the Participant's benefits shall be determined in accordance with Section 4.3 or 4.5 (as in effect
on the Participant's Disability Retirement Date), unless the Participant is reemployed as an
Eligible Employee. If the Participant is reemployed as an Eligible Employee, the Participant's
benefit when he or she later terminates employment shall be offset by the Actuarial Equivalent of
the Disability Benefits previously paid to such Participant.

(b) Payment of Disability Benefits shall stop when a Participant attains
Normal Retirement Age and, if the Participant is not reemployed as an Eligible Employee, the
Participant shall immediately commence receiving a Normal Retirement Benefit equal to his or
her Disability Benefit.

(c) Disability Benefits will not be payable during (i) any period for which the
Participant is entitled to benefits under an Employer's sickness and accident benefit plans, or
(ii) the first 12 months of any period for which the Participant is entitled to benefits pursuant to
any worker's compensation, occupational disease or other similar law.

4.5 Deferred Vested Benefit.

(a) Subject to the conditions and limitations of the Plan, a Participant who
terminates employment with all Employers and Affiliates on a Deferred Vested Retirement Date
will be eligible to receive his or her Accrued Benefit determined under Section 4.1 (as in effect
as of the Participant's Deferred Vested Retirement Date) commencing on the Participant's
Nonna! Retirement Date.

(b) Unless the applicable Supplement provides otherwise, in lieu of receiving
the benefits under Section 4.5(a), a Participant who terminates his or her employment on a
Deferred Vested Retirement Date may elect to begin receiving his or her Accrued Benefit
commencing as of the first day of any calendar month on or after the Participant's attainment of
age 55 but before the Participant's Normal Retirement Date. Ifa Participant begins receiving his
or her Deferred Vested Benefit before his or her Normal Retirement Date, the Participant's
Accrued Benefit shall be actuarially adjusted to reflect early commencement.

4.6 Reemployment: Employment After Normal Retirement Date.

(a) Payment of any retirement benefits under the Plan to a Participant whose
employment has terminated shall be discontinued for any period of reemployment with a
Controlled Group Affiliate. If the Participant dies during the period of reemployment and
immediately before such reemployment the Participant's benefits were being paid in the form of
a Qualified Joint and Survivor Annuity, a joint and survivor annuity or a 10-year certain annuity,
the benefits that would have been paid to the Participant's beneficiary under the applicable
distribution option if the Participant had not been reemployed shall become payable under the
Plan. In addition, a Pre-Retirement Survivor Annuity under Section 5.3 shall be provided with
respect to the Participant's Accrued Benefit eamed after he or she is reemployed.

DB1/ 68284330.20 25

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 4of9 Document 16-1
 

(b) _A Participant's benefits after a period of reemployment shall be
determined under the provisions of the Plan in effect when the Participant again terminates
employment. If a Participant's Benefit Service includes Benefit Service earned before the
reemployment period, the Participant's benefit shall be reduced by the Actuarial Equivalent of
any benefit payments made to the Participant before his or her reemployment. In no event,
however, shall the Participant's benefit after his or her reemployment be less than the benefit he
or she was entitled to receive immediately before such reemployment.

(c) If. Participant remains employed after his or her Normal Retirement
Date, the Participant's benefit shall not become payable until the Participant's Late Retirement
Date. Such a Participant's Accrued Benefit, each year he or she remains employed, shall be
increased by the greater of:

(i) The increase in the Participant's Accrued Benefit as a result of his
or her additional Service; or

(ii) The actuarial adjustment to the Accrued Benefit to reflect the value
of the Participant's benefit that otherwise would have been payable
to the Participant during that period.

For the avoidance of doubt:

(A) Late Retirement of a Frozen Benefit Participant. Effective
on or after May 1, 2012, if a Frozen Benefit Participant
remains employed after his or her Normal Retirement Date,
such Frozen Benefit Participant's benefit shall not become
payable until the Frozen Benefit Participant's Late
Retirement Date. Such Frozen Benefit Participant's
Accrued Benefit, frozen as of April 30, 2012 (except for
Benefit Service enhancements upon achievement of certain
age and service requirements before his or her Normal
Retirement Date pursuant to Section 3.2 or 3.5 of
Supplement 4), shall be increased to reflect the actuarial
equivalent value of the Frozen Benefit Participant's benefit
that otherwise would have been payable to the Frozen
Benefit Participant at age 65.

(B) Late Retirement of a Frozen Benefit Bargaining Unit
Participant. Effective on and after the day following the
applicable Supplement Freeze Date, if a Frozen Benefit
Bargaining Unit Participant remains employed after his or
her Normal Retirement Date, such Frozen Benefit
Bargaining Unit Participant's benefit shall not become
payable until the Frozen Benefit Bargaining Unit
Participant's Late Retirement Date. Such Frozen Benefit
Bargaining Unit Participant's Accrued Benefit under the
applicable Supplement, frozen as of the applicable

DBI! 68284330 20 26

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 5of9 Document 16-1
 

section 401 (a)(9) and this subsection. In no event shall the amount distributable in any year be
less than the amount determined in accordance with the minimum distribution incidental benefit
requirements of Treasury Regulations § 1.401(a)(9)-2.

5.5 Retroactive Annuity Starting Dates.

(a) A Participant who is eligible for a Normal Retirement Benefit under
Section 4.2 and who receives the written explanation described in Section 5.2(e) after his or her
Normal Retirement Date may elect to have such benefit commence on a Retroactive Annuity
Starting Date. In applying the provisions of Section 5.2(a) and 5.2(e) to an election of a
Retroactive Annuity Starting Date, the Benefit Commencement Date is substituted for the
Annuity Starting Date.

(b) Spousal consent under Section 5.2(b) shall be required for an election of a
Retroactive Annuity Starting Date, unless the amount of the Eligible Spouse's survivor annuity
benefit under the Retroactive Annuity Starting Date election is no Jess than the amount that such
Spouse would have received under a Qualified Joint and Survivor Annuity as of an Annuity
Starting Date after the written explanation described in Section 5.2(e) is provided to the
Participant.

(c) The following adjustments shall apply to the benefits of a Participant who
elects a Retroactive Annuity Starting Date:

(1) In the case of payments in the form of an annuity, future monthly
payments will be the same as the monthly payments the Participant
would have received at his or her Retroactive Annuity Starting
Date. In addition, the Participant will receive a make-up payment
to reflect any missed payments for the period from the Retroactive
Annuity Starting Date to the Benefit Commencement Date, with
interest at the rate of one-twelfth (1/1 2th) of the annual rate on 10-
year Treasury bonds for the October preceding the calendar year in
which such monthly payment was missed, for each complete
month such payment was missed, compounded annually.

(ii) In the case of a payment in the form of a lump sum, the amount of
the Actuarial Equivalent lump sum will be determined using the
applicable Actuarial Equivalent factors, determined as of the
Benefit Commencement Date.

5.6 Distribution of Annuity Contract. The Committee may, in its sole discretion,
direct the distribution of an annuity contract to any Participant who has retired or whose
employment with all Controlled Group Affiliates has terminated. Any annuity contract
authorized by this Section shall (a) provide for payments in an amount equal to the benefits due
the Participant under the Plan; (b) be subject to the restrictions described in Article 6, if
applicable; (c) at the option of the Committee, be made non-assignable or non-commutable
before its delivery to such Participant; and (d) include provisions satisfying the election, spousal
consent, written explanation and Survivor Annuity requirements in this Article 5. Delivery of

DB1/ 68284330 20 33

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 6 of 9 Document 16-1

 
(c) With respect to a Non-Contributing Participant, his Accrued Benefit for
years of Benefit Service after April 1, 1985.

(d) With respect to a Covered Employee who was a Suspended Participant at
any time prior to his Normal Retirement Date, his Normal Retirement Accrued Benefit
multiplied by the fraction:

Covered Employee's Years of Benefit Service

 

prior to April |, 1985 (excluding periods after Covered Employee's Years of Benefit Service
becoming a Participant in the JMC Plan during + after April 1, 1985 (excluding periods during
which the Covered Employee did not make which the Covered Employee was a Suspended
contributions to the JMC Plan) Participant) __
Covered Employee's Years of Benefit Service Covered Employee's Years of Benefit Service
Prior to April 1, 1985 after April 1, 1985

For purposes of the denominator, years as a Suspended Participant while an hourly-paid or
salaried union employee or while receiving disability retirement benefits shall not be counted.

For the avoidance of doubt, the Accrued Benefit of a Covered Employee shall not
exceed his or her Accrued Benefit as of April 30, 2012, except for Benefit Service enhancements
that may be provided in accordance with Section 3.2 or Section 3.5.

3.7 Early Retirement Benefit. A Covered Employce who retires from employment at
his Early Retirement Date is eligible to receive an early retirement benefit if the Covered
Employee so requests in writing to the Plan Administrator. A Covered Employee's early
retirement benefit is as follows:

(a) The early retirement benefit of a Covered Employee who ts under age 58
on his Early Retirement Date, or a Covered Employee who has attained age 58 and has less than
15 years of Benefit Service on his Early Retirement Date, is the Covered Employee's Accrued
Benefit, reduced by 0.5% per month for each calendar month (including any fractional month) by
which the Covered Employee's Annuity Starting Date precedes his Normal Retirement Date.

(b) The early retirement benefit of a Covered Employee who has attained age
58 and who has 15 years of Benefit Service on his Early Retirement Date is the Covered
Employee's Accrued Benefit, reduced by 0.25% per month for each month by which the date that
a Covered Employee elects to commence receiving his early retirement benefit precedes his
Normal Retirement Date.

3.8 Late Retirement Benetit.

 

(a) If the Covered Employee remains in the employ of any Employer after his
Normal Retirement Date, his retirement under this Supplement 4 and payment to him of his
benefit will be postponed until the first day of the month coincident with or immediately

Supp. 4-10
Salaried Employees -
Joy Technologics, LLC
Pension Plan for Salaried and
DBI/ 68284330.20 Nonbargaininy Hourly Employees

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 7 of9 Document 16-1
following his actual termination of employment with all Controlled Group Affiliates (except as
may otherwise be required by law). The first day of the first month for which a Covered
Employee's retirement benefit hereunder becomes payable after his Normal Retirement Date
shall be referred to hercinafter as his "Late Retirement Payment Date."

(b) The retirement benefit for a Covered Employee whose retirement benefit
hereunder becomes payable on a Late Retirement Payment Date is an amount equal to his normal
retirement benefit, determined under this Supplement 4; provided, however, that if such Covered
Employec was credited with service hereunder on or after the first day of the Plan Year
beginning after January 1, 1988, such benefit shall be multiplied by the fraction:

Covered Fmplovce's Years of Benefit Service through his Late Payment Date
Covered Employee's Years of Benefit Service up to his Normal Retirement Payment Date (subject
to further adjustment, where such Covered Employce is a Late,
Non-Contributing or Suspended Participant)

(c) In the case of a Covered Employee who commenced participation under
this Supplement 4 or under the Predecessor Plan after age 65, such Covered Employee's Normal
Retirement Accrued Benefit shall be equal to 2.0% of his Final Average Compensation
multiplied by his years of Benefit Service as Covered Employee (other than as a Suspended
Participant).

(d) In the event the retirement benefit payable to a Covered Employee after
his Normal Retirement Payment Date is payable in a form other than the normal form, the
amount of such benefit shall be adjusted to its Actuarial Equivalent value. In the event that any
such Covered Employee receives distribution of benefits while still employed by an Employer in
accordance with Code section 401(a)(9), the amount of any additional benefit accrued while such
benefits are being distributed shall be adjusted actuarially to take into account such distributions
to the extent permitted under Code section 411(b)(1)(H) and regulations thereunder.

{e) Notwithstanding anything in this Section 3.8 to the contrary, for the
avoidance of doubt, effective on or after May 1, 2012, if a Covered Employee remains employed
after his or her Normal Retirement Date, such Covered Employee's Accrued Benefit shall not
become payable until his or her Late Retirement Payment Date. Such Covered Employee's
Accrued Benefit, frozen as of April 30, 2012 (except for Benefit Service enhancements that may,
be provided in accordance with Section 3.2 or Section 3.5), shall be increased to reflect the
Actuarial Equivalent value of the Covered Employee's benefit that otherwise would have been
payable to the Covered Employee at his or her Normal Retirement Date.

3.9 Disability Benefit.

(a) If a Covered Employee becomes a Disabled Participant, his participation
under the Plan will cease and he will be granted disability retirement under the Plan, subject to
the provisions of this Supplement 4. The monthly amount of Disability Benefit payable to a
Covered Employee commencing on his Disability Retirement Date is the product of the Disabled

Supp. 4-11
Salaried Employees -
Joy Technologies, LLC
Pension Plan for Salaried and
DBI! 68284330.20 Nonbargaining Hourly Employces

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 8 of 9 Document 16-1

 
 

(b) For an employee who was a participant in the Dowty Acrospace
Retirement Plan as of May 11, 1989, his Accrued Bencfit as calculated under the terms of the
Dowty Aerospace Retirement Plan as it existed on such date.

3.2 Late Retirement. When a Covered Employee retires on a date which is at least
one month after his Normal Retirement Date, his monthly retirement income shall be an amount
equal to the greater of his Accrued Benefit calculated on that date or his Accrued Benefit
calculated as of his Normal Retirement Date, multiplied by his late retirement factor, determined
as follows:

Number of Years Payments

 

Begin After NRD Multiplier
1 1.06
2 1.12
3 1.19
4 1.26
5 1.34

3.3 Early Retirement. A Covered Employee who retires on his Early Retirement Date
but before his Normal Retirement Date shall receive a monthly retirement income in an amount
as provided below:

(a) If the Covered Employce elects to defer commencement of his benefits to
his otherwise Normal Retirement Date, his monthly retirement income shall equal his Accrued
Benefit calculated in accordance with Section 3.1 above.

(b) If the Covered Employee elects to commence benefits before his otherwise
Normal Retirement Date, his monthly retirement income shall be an amount equal to his Accrued
Benefit multiplied by the early retirement factors, determined as follows:

Portion of Benefit Determined Under Section 3.1 (a)(1):
Number of Years Before NRD _—_ Early Retirement Multiplier

.9333
8667
.8000
.7333
.6667
6333
.6000
5667
3333
.5000

Oey Mf wW Ne

—
Oo

Supp. 6-5
Amencan Longwall, Inc.

DB If 68284330 .20 Retirement Plan

Case 2:20-cv-01611-BHL Filed 02/05/21 Page 9of9 Document 16-1
